


EXHBIT 10.3


EXECUTION VERSION


SECOND AMENDMENT TO THE LETTER OF CREDIT FACILITY AGREEMENT




This SECOND AMENDMENT TO THE LETTER OF CREDIT FACILITY AGREEMENT (this “Second
Amendment”), dated as of April 16, 2014, is entered into by and among Education
Management LLC, a Delaware limited liability company (the “Account Party”), for
purposes of Sections B and C hereof, Education Management Holdings LLC, a
Delaware limited liability company (the “Guarantor”) and the Grantor
Subsidiaries listed on the signature pages hereto, the Lender party hereto, and
BNP Paribas, as Administrative Agent, Collateral Agent and Issuing Bank for the
Lenders. Unless otherwise defined herein, all capitalized terms used herein and
defined in the LC Facility Agreement referred to below are used herein as
therein defined.




W I T N E S S E T H :




WHEREAS, the Account Party, the Guarantor, the Grantor Subsidiaries
(collectively, the “Credit Parties”), the Lenders, the Administrative Agent, the
Collateral Agent and the Issuing Bank are party to that certain Letter of Credit
Facility Agreement, dated as of March 9, 2012 (as amended through the date
hereof, the “LC Facility Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the LC Facility Agreement as provided for herein; and


WHEREAS, pursuant to the terms and subject to the conditions set forth below,
BNP Paribas, as sole Lender is willing to agree to such amendment relating to
the LC Facility Agreement.


NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto, intending to
be legally bound, hereby agree as follows:


A.    Amendments to LC Facility Agreement:


1.    The definition of “Maturity Date” contained in Section 1.1 of the LC
Facility
Agreement is hereby amended and restated in its entirety as follows:


““Maturity Date” means the earliest of (a) June 1, 2015 and (b) the date upon
which the Bank of America LC Facility Agreement has matured, been accelerated or
been terminated by Bank of America, N.A. or the Account Party; provided that if
the 2015 Revolving Commitments (as defined in the Existing Credit Agreement as
in effect on the date hereof) under the Existing Credit Agreement and all
Permitted Refinancings (as defined in the Existing Credit Agreement as in effect
on the date hereof) of the 2015 Revolving Commitments are terminated prior to
June 1, 2015, the Maturity Date shall be the date of such termination.”


2.    The definition of “Bank of America LC Facility Agreement” contained in
Section




--------------------------------------------------------------------------------




1.1 of the LC Facility Agreement is hereby amended by inserting the following at
the end thereof:


“, as amended by Amendment No. 2, dated as of April 16, 2014 and as further
amended, amended and restated or otherwise supplemented”


3.    Section 2.1(a)(v) of the LC Facility Agreement is hereby deleted in its
entirety and replaced with the following:


“(v) in no event shall any Letter of Credit have an expiration date later than
the earlier of (1) the Maturity Date and (2) unless otherwise agreed by the
Issuing Bank, the date which is seventeen months from the date of issuance of
such Letter of Credit; and”.


4.    Section 4.6 of the LC Facility Agreement is hereby deleted in its entirety
and replaced with the following:


“Except as disclosed in the Annual Report on Form 10-K filed by Education
Management with the SEC on September 3, 2013 and the Quarterly Reports on Form
10-Q filed by Education Management with the SEC on November 1, 2013 and February
10, 2014, there are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of Holdings or Account Party, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Subsidiaries or against any of
their properties or revenues that relates to the Transactions (to the extent
brought by any Governmental Authority or any Educational Agency) or that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.”


B.    Representations, Warranties and Miscellaneous Provisions


1.    In order to induce the Lender to enter into this Second Amendment, each
Credit
Party hereby jointly and severally represents and warrants as follows on the
date hereof that:


(a) Each Credit Party which is party hereto has all requisite power and
authority to enter into this Second Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the LC Facility Agreement as
amended by this Second Amendment (the “Amended Agreement”) and the other Credit
Documents;


(b) The execution and delivery of this Second Amendment and the performance of
the Amended Agreement and the other Credit Documents have been duly authorized
by all necessary actions on the part of each Credit Party and each of this
Second Amendment, the Amended Agreement and each other Credit Document
constitutes a legal, valid and binding obligation of such Credit Party
enforceable against
2
such Credit Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;


(c) No event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Second Amendment that would constitute
a Default or an Event of Default;




--------------------------------------------------------------------------------






(d) All of the representations and warranties set forth in Section 4 of the LC
Facility Agreement and each other Credit Document are true and correct in all
material respects on the Second Amendment Effective Date (as defined below),
both before and after giving effect to this Second Amendment, with the same
effect as though such representations and warranties had been made on and as of
the Second Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date; and


(e)    the letter of credit issued under the Bank of America LC Facility
Agreement (as defined below) remains outstanding and undrawn as of the date
hereof.


2. This Second Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the LC Facility
Agreement or any other Credit Document.


3. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Account Party and the Administrative
Agent.


4. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF.


5. This Second Amendment shall become effective as of the date hereof (the
“Second Amendment Effective Date”); provided that each of the following
conditions shall have been satisfied:


(a) the Account Party, the Guarantor, each other Credit Party and the Lender
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or
electronic transmission) the same to the Administrative Agent;


(b) the Account Party shall have paid all fees and actual and reasonable costs
and expenses of the Administrative Agent, the Collateral Agent and the Issuing
Bank in
3
connection with this Second Amendment, including the reasonable fees, charges
and disbursements of White & Case LLP, counsel for the Administrative Agent, the
Collateral Agent and the Issuing Bank;


(c) each of the representations and warranties set for in Section B.1 above
shall be true and correct on such date; and


(d) the Account Party shall have delivered to the Administrative Agent a copy of
the executed Second Amendment to the Bank of America LC Facility Agreement,
dated on or prior to the date hereof, which shall provide for an extension of
the Maturity Date (as defined therein) to a date that is not prior to the
Maturity Date applicable to the LC Facility Agreement (as amended by this Second
Amendment), and shall otherwise be in form and substance reasonably satisfactory
to the Administrative Agent.


6. From and after the Second Amendment Effective Date, all references in the LC
Facility Agreement and each of the other Credit Documents shall be deemed to be
references to the LC Facility Agreement as modified hereby, and the Second
Amendment shall be deemed to be a Credit Document.




--------------------------------------------------------------------------------






C.    Acknowledgement and Consent


The Guarantor and each Grantor Subsidiary hereby acknowledges that it has
reviewed the terms and provisions of the LC Facility Agreement and this Second
Amendment and acknowledges the amendment of the LC Facility Agreement effected
pursuant to this Second Amendment. The Guarantor and each Grantor Subsidiary
hereby confirms that each Credit Document to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” under each
of the Credit Documents to which it is a party (in each case as such term is
defined in the applicable Credit Document).


The Guarantor and each Grantor Subsidiary acknowledges and agrees that any of
the Credit Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Second Amendment. The Guarantor and each Grantor
Subsidiary represents and warrants that all representations and warranties
contained in the Amended Agreement and the Credit Documents to which it is a
party or otherwise bound are true and correct in all material respects on and as
of the Second Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.


The Guarantor and each Grantor Subsidiary acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Second
Amendment, such Person is not required by the terms of the LC Facility Agreement
or any other Credit Document to consent to the amendments to the LC Facility
Agreement effected pursuant to this Second Amendment and (ii) nothing in the LC
Facility Agreement, this Second Amendment or any other Credit Document shall be
deemed to require the consent of such Person to any future amendments to the LC
Facility Agreement.


[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be duly
executed and delivered as of the date first above written.


 
EDUCATION MANAGEMENT LLC, as Account Party
 
 
By
 
 
Name:
 
Title:

 
EDUCATION MANAGEMENT HOLDINGS LLC, as Holdings and Guarantor
 
 
By
 
 
Name:
 
Title:

























































[Signature Page to the Second Amendment to the LC Facility Agreement]






--------------------------------------------------------------------------------










GRANTOR SUBSIDIARIES:




The Art Institute of Atlanta, LLC
The Art Institute of Austin, Inc.
The Art Institute of Charleston, Inc.
The Art Institute of Charlotte, LLC
The Art Institute of Dallas, Inc.
The Art Institute of Michigan, Inc.
The Art Institute of Fort Worth, Inc.
The Art Institute of Fort Lauderdale, Inc.
The Art Institute of Houston, Inc.
The Art Institute of Jacksonville, Inc.
Miami International University of Art & Design, Inc.
The Art Institutes International Minnesota, Inc.
The Art Institute of Tennessee- Nashville, Inc.
The Art Institute of California- Orange County, Inc.
The Art Institute of Philadelphia LLC
The Art Institute of California - Sacramento, Inc.
The Art Institute of California- Sunnyvale, Inc.
The Art Institute of Tucson, Inc.
The Art Institute of Washington, Inc.
The Art Institute of York- Pennsylvania LLC
Argosy Education Group, Inc.
American Education Centers, Inc.
The Asher School of Business Education Corporation
Brown Mackie College- Boise, Inc.
Michiana College Education Corporation
Brown Mackie College - Greenville, Inc.
Brown Mackie College - Indianapolis, Inc.
Brown Mackie College- Kansas City LLC
Stautzenberger College Education Corporation




[Signature Page to the Second Amendment to the LC Facility Agreement]








--------------------------------------------------------------------------------








                
Southern Ohio College LLC
Brown Mackie College - Phoenix, Inc.
Brown Mackie College - Salina LLC
Brown Mackie College-Tulsa, Inc.
South University of Alabama, Inc.
South University of Virginia, Inc.
South University of Florida, Inc.
Western State University of Southern California




By
 
 
Name:
 
Title:



































































[Signature Page to the Second Amendment to the LC Facility Agreement]






--------------------------------------------------------------------------------












 
BNP PARIBAS, AS ADMINISTRATIVE AGENT, COLLATERAL AGENT, AND ISSUING BANK
 
 
By
 
 
Name:
 
Title:
By
 
 
Name:
 
Title:



 
BNP PARIBAS, AS SOLE LENDER
 
 
By
 
 
Name:
 
Title:
By
 
 
Name:
 
Title:



















































[Signature Page to the Second Amendment to the LC Facility Agreement]




